 


113 HRES 568 EH: Relating to the consideration of House Report 113–415 and an accompanying resolution, and providing for consideration of the resolution (H. Res. 565) calling on Attorney General Eric H. Holder, Jr., to appoint a special counsel to investigate the targeting of conservative nonprofit groups by the Internal Revenue Service.
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 568 
In the House of Representatives, U. S.,

May 7, 2014
 
RESOLUTION 
Relating to the consideration of House Report 113–415 and an accompanying resolution, and providing for consideration of the resolution (H. Res. 565) calling on Attorney General Eric H. Holder, Jr., to appoint a special counsel to investigate the targeting of conservative nonprofit groups by the Internal Revenue Service. 
 
 
That if House Report 113–415 is called up by direction of the Committee on Oversight and Government Reform: (a) all points of order against the report are waived and the report shall be considered as read; and 
(b) 
(1)an accompanying resolution offered by direction of the Committee on Oversight and Government Reform shall be considered as read and shall not be subject to a point of order; and 
(2)the previous question shall be considered as ordered on such resolution to adoption without intervening motion or demand for division of the question except: (i) 50 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform or their respective designees; (ii) after conclusion of debate one motion to refer if offered by Representative Cummings of Maryland or his designee which shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent; and (iii) one motion to recommit with or without instructions. 
2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 565) calling on Attorney General Eric H. Holder, Jr., to appoint a special counsel to investigate the targeting of conservative nonprofit groups by the Internal Revenue Service. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to adoption without intervening motion or demand for division of the question except 40 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. 
 
Karen L. Haas,Clerk.
